DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 (b) is drawn to “said encoding polynucleotide molecule”. It is unclear what is determined by this phrase because (a) is a European PRRS virus encoded by the polynucleotide of SEQ ID NO: 6 or any polynucleotide that hybridizes under stringent conditions. Since (a) already encompasses “said encoding polynucleotide molecule”, it is unclear what (b) is drawn to.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 1 and 2 are drawn to a vaccine for protecting a porcine animal against PRRSV comprising SEQ ID NO: 6 or any polynucleotide that hybridizes thereto under stringent conditions, which may be in a plasmid or expressed from a viral vector, that provides early and safe vaccination in a piglet that is less than one day old or less.
Claim 3 is drawn to a method for vaccinating a porcine animal against PRRS viral infection by administering to an animal between about 12 hours after birth and two weeks, one of the following:
(a)    an isolated polynucleotide molecule comprising a DNA sequence encoding an infectious RNA molecule encoding a North American PRRS virus;
(b)    an infectious RNA molecule encoding a North American PRRS virus;
(c)    said polynucleotide molecule (a) in the form of a plasmid; or
d)    a viral vector comprising an infectious sequence. 

However, the instant disclosure only describes one species that accomplishes the asserted function. Paragraph [0252] of the instant published disclosure (USPgPub 2020/0197507) indicates that SEQ ID NO: 6 is a virus that originally passaged in PAMs (expressing porcine CD163 receptor). The working examples demonstrate protective efficacy in neonatal piglets in Example 6.
While this data is highly encouraging, there is no evidence that this data is applicable for all possible species encompassed within each genus claimed within (b) through (d) of instant claim 1 or (a) through (d) of instant claim 3. The skilled artisan would be unable to identify the requisite structural features that identify the genus of polynucleotides claimed. The skilled artisan would be unable to identify the requisite structural features of the instant genus to induce protective immunity against PRRSV in a piglet less than 1 day old.
Murtaugh et al. (Vaccine. 2011; 29: 8192-8204, cited in the IDS) review the substantial barriers to PRRSV vaccine development and discuss the gaps in knowledge of porcine immunological mechanisms that provide PRRSV immunity and long-term immunological memory. Specifically, Murtaugh et al. discuss: uncertainty of viral targets providing protective immunity “frustrating efforts to design novel vaccines”; lack of clearly immunological protective correlates; and broad range of PRRSV genomic diversity requiring cautious interpretation “since it is not possible to predict how immunological protection against one isolate will translate to broadly cross-protective immunity". Quoted from abstract. Relevant discussions supporting these conclusions are found in sections 2, 3 (Table 1), and 4.

The courts have found that a definition by function alone “does not suffice, to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406. When a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. However, the presence of multiple species with in a claimed genus does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application.”); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support).
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285,
1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111,
Fri. January 5, 2001, see especially page 1106 column 3).
The specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the., .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention, the genus of polynucleotides that protect a pig less than one day of age from PRRSV.
The Board in Ex Parte Kubin further stated on page 16 that:

See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969:
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.

In the instant case, there is only one species identified: SEQ ID NO: 6. There is no minimal structure that is required to be maintained in sections (b) through (d) of instant claim 1 or (a) through (d) of instant claim 3 to achieve the required function. In addition, there is no means available for one skilled in the art to readily identify a species encompassed by the instant claims. The scope of vaccine components are not adequately described in sufficient terms to satisfy the written description requirement. Only attenuated SEQ ID NO: 6, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for vaccinating a porcine animal against PRRS viral infection by administering to a piglet less than one day old, with an attenuated PRRSV comprising SEQ ID NO: 6, does not reasonably provide enablement for a method for vaccinating a porcine animal against PRRS viral infection by administering to an a piglet less than one day old, one the following:

Or one of the following (recited in instant claim 3):
(a)    an isolated polynucleotide molecule comprising a DNA sequence encoding an infectious RNA molecule encoding a North American PRRS virus;
(b)    an infectious RNA molecule encoding a North American PRRS virus;
(c)    said polynucleotide molecule (a) in the form of a plasmid; or
(d)    a viral vector comprising an infectious sequence.
The instant disclosure only describes one species that accomplishes the asserted function. Paragraph [0252] of the instant published disclosure (USPgPub 2020/0197507) indicates that SEQ ID NO: 6 is a virus that originally passaged in PAMs (expressing porcine CD163 receptor). The working examples demonstrate protective efficacy in neonatal piglets in Example 6.
While this data is highly encouraging, there is no evidence that this data is applicable for all possible species encompassed within each genus claimed within (b) through (d) of instant claim 1 or (a) through (d) of instant claim 3. The skilled artisan would be unable to identify the requisite structural features that identify the genus of polynucleotides claimed. The skilled artisan would be unable to identify the requisite structural features of the instant genus to induce protective immunity against PRRSV in a piglet less than 1 day old.
Murtaugh et al. (Vaccine. 2011; 29: 8192-8204, cited in the IDS) review the substantial barriers to PRRSV vaccine development and discuss the gaps in knowledge of porcine immunological mechanisms that provide PRRSV immunity and long-term immunological memory. Specifically, Murtaugh et al. discuss: uncertainty of viral targets providing protective 
The teachings in the instant disclosure and working examples do not overcome the PRRSV vaccine obstacles discussed by Murtaugh et al. or the numerous references supplied by applicant.
For these reasons, it is determined that it would require an undue quantity of experimentation for one skilled in the art to make or use any species within the broad genuses claimed to achieve the required function of protective efficacy against any PRRSV in a newborn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Hesse et al. (US 5,866,401, cited in the IDS), as evidenced by Colson et al. (Applied Animal Behavior Science. 2006; 98: 70-88, cited in the IDS).
Hesse anticipate administering a PRRSV (Nebraska isolate) attenuated by serial passage in swine alveolar macrophage (SAM) cultures, see column 2, lines 1-24. SAM .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckermann (USPgPub 2011/0177118), Burgard et al. (USPgPub 2012/0213810), Bass (US 3,519,710), Vandeputte et al. (AJVR. Nov 2001; 62 (11): 1805-1811), Reynolds et al. (The Veterinary Journal. 209; 181: 312-320), and O’Neill et al. (Clinical and Vaccine Immunology. Nov. 2011; 18 (11): 1865-1871). All references cited in the IDS.

While Zuckermann teach reduction in severity of PRRSV after PRRSV MLV administration to 4-week or 8-week-old pigs, see Examples 4 and 5 bridging pages 6 and 7 (meeting the criterion for reduction of disease severity encompassed by “immunoprotection” and “effective response”, as discussed on page 6 of Applicant’s 10/5/2018 Response), Zuckermann does not teach administering the PRRSV MLV to preweaned piglets or incorporating other porcine antigens.
Burgard et al. teach administering a PRRSV MLV vaccine to piglets aged 3 weeks or less, see paragraph [0070] and incorporating other porcine antigen materials into the vaccine composition, see claims 4-6.
One of ordinary skill in the art prior to the effective filing date of the instant invention would have been motivated to administer the PRRSV MLV of Zuckermann to piglets less than 3 weeks of age, taught by Burgard et al., to provide sufficient levels of protective antibodies to the suckling piglet from 1 to 7 days old, see claims 1 and 3 of Bass and/or to provide maximal protection for the piglet and efficient piglet processing by pig managers handling piglets between ages 2-5 days old, see the paragraph bridging pages 1865-1866 of O’Neill et al.
One of ordinary skill in the art prior to the effective filing date of the instant invention would have had a reasonable expectation of success for administering the PRRSV MLV of Zuckermann to preweaned piglets because protective efficacy has been accomplished with divergent attenuated vaccine materials administered to preweaned piglets. Bass .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16530019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant vaccine and method of vaccinating a porcine between 12 hours after birth and two weeks of age is accomplished with the same materials and method steps. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3-6 of U.S. Patent No. 6,500,662;
Claims 3, 7-9, and 12 of U.S. Patent No. 7,132,106;
Claims 1 and 2 of U.S. Patent No. 7,232,680;
Claims 1, 3, 7, and 8 of U.S. Patent No. 7,618,797;
Claims 1, 2, 11, and 12 of U.S. Patent No. 7,691,389;
Claims 1, 5, and 6 of U.S. Patent No. 8,481,705;
Claims 1-8 of U.S. Patent No. 8,492,132;
Claims 1, 5, and 6 of U.S. Patent No. 8,609,827;
Claims 1, 5, and 6 of U.S. Patent No. 8,895,025; and
Claims 1, 2, 4, and 5 of U.S. Patent No. 9,566,324.
Although the claims at issue are not identical, they are not patentably distinct from each other because instant SEQ ID NO: 6 shares at least 99% sequence identity with the first 10,000 base pairs of the polynucleotide of SEQ ID NO: 1 in each of US Patents listed in sequence above (which is identical in each of the US Patents), see the exemplative sequence alignment provided for instant SEQ ID NO 6 with US6500662 - SEQ ID 1 December 1999. Therefore, the polynucleotide of SEQ ID NO: 1 of each US patent listed would hybridize to SEQ ID NO: 6 under highly stringent conditions and possess the requisite structures for the function of protecting a pre-weaned porcine against PRRSV, as instantly required.
Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over (listed sequentially – all references cited in the IDS):
Claims 1, 2, 6-8, 11, and 12 of U.S. Patent No. 10,610,581; and 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant vaccine and method of vaccinating a porcine between 12 hours after birth and two weeks of age is accomplished with the same materials and method steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by (listed sequentially – all references cited in the IDS):
Claims 1 and 3-6 of U.S. Patent No. 6,500,662;
Claims 3, 7-9, and 12 of U.S. Patent No. 7,132,106;
Claims 1 and 2 of U.S. Patent No. 7,232,680; 
Claims 1, 3, 7, and 8 of U.S. Patent No. 7,618,797; or
Claims 1, 2, 11, and 12 of U.S. Patent No. 7,691,389.
Instant SEQ ID NO: 6 shares at least 99% sequence identity with the first 10,000 base pairs of the polynucleotide of SEQ ID NO: 1 in each of US Patents listed in sequence above (which is identical in each of the US Patents), see the exemplative sequence alignment provided for instant SEQ ID NO 6 with US6500662 - SEQ ID 1 December 1999. Therefore, the polynucleotide of SEQ ID NO: 1 of each US patent listed would hybridize to SEQ ID NO: 6 .
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (listed sequentially – all references cited in the IDS):
Claims 1, 5, and 6 of U.S. Patent No. 8,481,705;
Claims 1-8 of U.S. Patent No. 8,492,132;
Claims 1, 5, and 6 of U.S. Patent No. 8,609,827; or
Claims 1, 5, and 6 of U.S. Patent No. 8,895,025.
Instant SEQ ID NO: 6 shares at least 99% sequence identity with the first 10,000 base pairs of the polynucleotide of SEQ ID NO: 1 in each of US Patents listed in sequence above (which is identical in each of the US Patents), see the exemplative sequence alignment provided for instant SEQ ID NO 6 with US6500662 - SEQ ID 1 December 1999. Therefore, the polynucleotide of SEQ ID NO: 1 of each US patent listed would hybridize to SEQ ID NO: 6 under highly stringent conditions and inherently possess the requisite structures for the function of protecting a pre-weaned porcine against PRRSV, as instantly required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648